Citation Nr: 0610666	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  02-05 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to December 1, 2000, 
for the award of a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Louis, Missouri.

In January 2004 and March 2005 correspondence, the veteran's 
attorney argues that the current appeal includes a claim of 
entitlement to a schedular disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD) prior to 
2000.  In this regard, the record shows that in an October 
2001 decision, the Board awarded an increased schedular 
rating for PTSD, and awarded TDIU benefits.  The RO 
implemented this decision in an October 2001 rating action.  
This appeal was then perfected as to the effective date of 
the TDIU award.  There is no current appeal regarding an 
increased schedular rating for PTSD.  Any claim for that 
benefit should be directed to the RO.  


FINDING OF FACT

The veteran's service-connected disabilities did not render 
him unable to secure or follow a substantial gainful 
occupation prior to December 1, 2000. 


CONCLUSION OF LAW

The criteria for an effective date prior to December 1, 2000, 
for entitlement to a TDIU rating are not met.  38 U.S.C.A. 
§§ 5110, 5111 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.16 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Earlier Effective Date Claim

The assignment of an effective date for TDIU benefits is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if application is 
received within one year from such date, otherwise, the date 
of receipt of the claim. 38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2005); see Hurd v. West, 13 
Vet. App. 449 (2000).

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more service-
connected disabilities provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.16(a) (2005).  

The veteran is service-connected for PTSD, rated 70 percent 
disabling from November 1997; a low back disability, rated 10 
percent disabling since 1970; and for burn scars of the back 
and arms, rated non-compensably disabling.  While the veteran 
met the schedular threshold for determining whether he is 
entitled to a TDIU rating prior to December 2000, the 
evidence does not indicate he was unable to secure or follow 
a substantial gainful occupation due to his service-connected 
disabilities prior to this date.  

In support of an earlier effective date, the veteran's 
attorney points to the January 1998 VA examination report in 
which the veteran stated to the examiner that he had not 
worked in past year.  His Social Security Administration 
(SSA) earnings statement, submitted in March 2005, shows that 
the veteran's income was less than the poverty threshold in 
1997 and 1998.  However, the January 1998 VA examination 
report shows that the veteran indicated that he not had 
worked in the preceding year due to an on-the-job injury for 
which he received worker's compensation.  Instead of service-
connected disabilities, private medical records from 1996 and 
1997 show the veteran had injured his cervical spine, 
thoracic spine, and shoulders.  Employment information forms 
from three employers received in September 1999 give no 
indication the veteran was terminated or left the employment 
due to service-connected disabilities.  

A February 2000 VA treatment record reflects an anger 
outburst resulted in his begin fired from his last job while 
another February 2000 record shows that the VA staff 
physician indicated that it was strongly felt among the staff 
that the veteran was gainfully unemployable due to his 
chronic PTSD.  April 2001 correspondence from the veteran's 
attorney shows that following being fired, the veteran was 
employed at another job from February 2000 to November 2000 
which then ended due to the veteran's service-connected 
psychiatric disability.  Thereafter, the veteran found part-
time employment that he struggled to maintain.  Id.  At this 
time, the veteran was in receipt of TDIU benefits.  

While the veteran's attorney argues that the veteran should 
receive TDIU benefits prior to losing his last full-time job 
in November 2000 as he could not maintain the employment, the 
evidence clearly shows that despite his difficulties, the 
veteran maintained employment in 2000 that resulted in wages 
above the poverty threshold.  See SSA earnings statement.  As 
such, even though the February 2000 medical evidence 
indicates that the veteran's psychiatric disability rendered 
him gainfully unemployable, the veteran was in fact gainfully 
employed.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, an effective date prior to December 2000 for TDIU 
benefits is not warranted in the instant case.

The veteran, in essence, argues that since he was unable to 
maintain jobs prior to December 2000, these jobs should be 
considered marginal employment.  However, there is no 
indication from the evidence of record and the veteran does 
not argue that his jobs resulted in an annual income below 
poverty thresholds in 1999 and 2000 (and he himself indicated 
that low levels of income in prior years were due to an on-
the-job accident and not due to service-connected 
disabilities) or that his employment was in a protected 
environment such as a family business or sheltered workshop 
during any year.  See 38 C.F.R. § 4.16(a) (2005).  As such, 
while the veteran's service-connected disabilities affected 
his employability, he was not marginally employed or unable 
to secure or follow a substantially gainful.  See Van Hoose 
at 363.

In short, while the veteran may have filed a claim seeking a 
TDIU rating prior to December 2000, it not factually 
ascertainable that he was unable to secure or follow a 
substantially gainful due to his disabilities prior to this 
date.  The Board notes that while the April 2001 
correspondence indicates the veteran lost his last full-time 
job in November 2000, the correspondence does not indicate a 
specific day.  So while an effective date of a specific day 
in November 2000 is potentially available to the veteran, the 
December 1, 2000, date is the first date upon which benefits 
could be paid.  See 38 U.S.C.A. § 5111 (West 2002).  
Therefore, an effective date in November 2000 would not 
afford the veteran additional payable benefits.  Accordingly, 
the weight of the evidence is against his claim of 
entitlement to an effective date prior December 1, 2000, for 
a grant of a TDIU rating and this appeal is denied.

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran filed his underlying claim in November 1998, 
prior to the enactment of the new duty to notify and assist 
regulations.  After a TDIU rating was granted and the veteran 
voiced disagreement with the assigned effective date, he was 
informed by letter in April 2004 of the evidence necessary 
for a TDIU rating, of specific evidence still needed for his 
claim, and the evidence VA would obtain on his behalf.  In 
August 2005 he was informed by letter of the evidence 
necessary to establish an earlier effective date, requested 
to submit specific evidence necessary to establish his claim, 
the evidence VA would seek, and the evidence he was expected 
to provide.  He also was specifically requested to submit any 
evidence his possession pertinent to his earlier effective 
date claim.  He was again notified by letter in March 2006 of 
when benefit payments were payable.  Accordingly, the Board 
considers the VA's notice requirements to have been met.

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  As indicated, the veteran's claim was filed prior to 
the enactment of the current duty to notify and assist 
statute and regulation.  His claim was initially denied by a 
January 2000 rating decision.  The veteran perfected an 
appeal and the Board granted the benefit sought in an October 
2001 decision.  Instead of issuing a letter to the veteran 
regarding effective dates, the RO issued a rating decision 
later that same month so that the veteran would receive his 
benefits.  Thereafter, the veteran was notified of VA's duty 
to assist with his claim and of the evidence necessary to 
establish his earlier effective date claim.  Under these 
circumstances, the Board is satisfied that any error in the 
timing of the complete notice was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded VA examinations.  VA 
treatment records, private medial evidence, employment 
records, and SSA earnings statements have been associated 
with the claims file.  The veteran has not identified or 
authorized VA to obtain evidence not of record pertinent to 
his earlier effective date claim.  As indicated above, a 
specific day in November 2000 is potentially available to the 
veteran as an effective date for his TDIU rating claim.  But 
as December 1, 2000, is the first date upon which benefits 
could be paid, a remand for additional development would 
serve no useful purpose and would only impose unnecessary 
burdens on VA and the veteran, especially in light of the 
lack of response by the veteran to the August 2005 and 
November 2005 letters attempting to solicit additional 
employment information.  See Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

Therefore, no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive and futile.  


ORDER

An effective date prior to December 1, 2000, for the grant of 
a TDIU rating is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


